MEMORANDUM2
Sandra Sorenson appeals from the district court’s grant of summary judgment affirming the decision of the Commissioner of Social Security (“Commissioner”) to deny her application for supplemental security income benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-1383. This court’s jurisdiction to review the judgment of a magistrate judge depends upon the consent of the parties to the magistrate judge’s authority. See Nasca v. Peoplesoft, 160 F.3d 578, 579 (9th Cir.1998). A magistrate judge entered judgment in favor of the Commissioner on May 12, 1999. Both parties signed and filed a written consent to the entry of judgment by the magistrate judge on May 26, 1999. Where the magistrate judge has not received the full consent of the parties, she has no authority to enter judgment in the case, and any purported judgment is a nullity. See Hajek v. Burlington N. R.R. Co., 186 F.3d 1105, 1108 (9th Cir.1999). Unless the parties give their unambiguous consent to the magistrate judge’s jurisdiction before the entry of judgment, the magistrate judge lacks jurisdiction. See Kofoed v. Int’l Bhd. of Elec. Workers, Local 48, 237 F.3d 1001, 1005 (9th Cir.2001). There is no evidence of such consent in the record.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.